Opinion issued October 18, 2007
 










In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00784-CR



BARRY GARDNER DENTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause No. 1126717



MEMORANDUM OPINION

	Appellant, Barry Gardner Denton, pleaded guilty to the state jail felony offense
of possession of cocaine less than one gram, and, pleaded true to two enhancement
paragraphs.  In accordance with his plea bargain agreement with the State, the trial
court sentenced appellant to confinement for four years.  Appellant filed a timely pro
se notice of appeal 
	In a plea-bargained case in which the punishment assessed does not exceed the
plea agreement, a defendant may appeal only those matters that were raised by written
motion filed and ruled on before trial, or after obtaining the trial court's permission
to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d 645, 648-49 (Tex.
Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim. App. 2001).	The trial court's certification of appellant's right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court's certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nucia, Jennings, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).